150 S.E.2d 23 (1966)
268 N.C. 162
STATE
v.
Bobby LOWERY.
No. 9.
Supreme Court of North Carolina.
September 21, 1966.
*24 Atty. Gen. T. W. Bruton, Deputy Atty. Gen. Harry W. McGalliard, and Asst. Atty. Gen. James F. Bullock for the State.
Everette C. Carnes, Marion, and I. C. Crawford, Asheville, for defendant.
PER CURIAM.
Defendant's principal contention is that the court should have granted his motion for nonsuit at the conclusion of the State's evidence, principally on the ground that this was not a public place.
Intentional exposure of private parts while sitting in an automobile on a public street in such manner that they could be seen by members of the passing public using the street, and were seen by a passerby, constitutes the common law offense of indecent exposure. Noblett v. Commonwealth, 194 Va. 241, 72 S.E.2d 241; State v. Edwards, 233 N.C. 492, 64 S.E.2d 421.
State's witnesses positively identified the defendant as the person who exposed his private parts in a public place.
The defendant noted several exceptions to the court's rulings on evidentiary matters and to portions of the charge to the jury. Upon examination we find none of them of substantial merit.
The evidence was sufficient to support the verdict, and we find
No error.